Citation Nr: 1801655	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-15 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

2.  Entitlement to service connection for a chronic headache disorder, to include as a residual of a TBI.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to May 2006, which included combat-related service in Iraq, for which he has been awarded, among other honors, the Combat Infantryman Badge.  

While the Veteran reports and has frequently referred to his subsequent reservist service as a member of the Kansas National Guard, the Board advises the Veteran that as no portion of this service was federalized, no federal VA benefits may stem from it.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2012 by a Regional Office (RO) of the Department of Veterans (VA).

In August 2017, the Veteran testified during a Board hearing conducted via videoconference before the undersigned Veterans Law Judge.  

In the decision below, the Board grants service connection for tinnitus and a headache disorder.  The remaining issues on appeal are addressed in the REMAND portion of the decision and are REMANDED to the RO.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while engaged in combat during service, and he reports the onset of his currently diagnosed tinnitus during service.  

2.  The Veteran's current headache disorder had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a headache disorder have been met.  38 U.S.C. §§ 1110, 1117, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In the case of a veteran who engaged in combat with the enemy during active service during a period of war, VA will accept lay evidence of in-service incurrence of a disease or injury, if the lay evidence of onset is consistent with the circumstances, conditions, or hardships of the veteran's service, notwithstanding the lack of documentation of this in-service incurrence.  See 38 U.S.C.A. § 1154(b).  Further, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99   (Fed. Cir. 2012).  

The Veteran asserts that his currently-diagnosed tinnitus and headache disorders began after he experienced a TBI due to a nearby bomb detonation (causing related acoustic trauma) while engaged in combat during service.

The United States Court of Appeals for Veterans Claims (Court) held that tinnitus is a chronic disease that falls within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, service connection for tinnitus may be established by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

The Veteran is currently diagnosed with tinnitus, as reflected in an April 2012 VA audiological examination report and subsequent VA treatment records.  Further, the Veteran competently and credibly reports the onset of his current tinnitus after exposure to acoustic trauma during service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  In that regard, the Veteran reports that when engaged in combat-related service as a tank gun operator while serving in Iraq, he was in close proximity to more than a dozen explosion blasts, resulting from detonation of improvised explosive devices.  He further reports that he did not report his resulting tinnitus during service for several reasons; first, he believed the tinnitus was a normal result of exposure to loud noises and would abate over time, and second, he did not seek treatment for any maladies that were not emergent in nature, due to a military culture that encourages stoicism and his fear that reporting any such maladies would jeopardize his planned post-service employment as a fire-fighter.  Indeed, while a post-deployment audiogram notes the Veteran's significant noise exposure during his deployment, the Veteran's post-deployment medical history reflects his denial of all physical and mental maladies, including ringing of the ears.  However, all of the Veteran's post-service medical records reflect his consistent reports of the onset of his tinnitus during service, and the Board finds that the Veteran's report of the onset of his current tinnitus during his combat-related service is consistent with the circumstances of his combat-related active duty.  

Given the Veteran's competent, credible reports of the onset of his tinnitus symptoms during service; his exposure to significant combat-related noise during service; and his current diagnosis of tinnitus; and resolving reasonable doubt in the Veteran's favor; a basis for awarding service connection for tinnitus pursuant to 38 C.F.R. § 3.303(b) has been presented.  (In this regard, the Board finds the April 2012 nexus opinion against the claim of no probative value, as the examiner did not appropriately apply the combat presumption or consider the Veteran's competent and credible reports of tinnitus since service.)  Accordingly, service connection for tinnitus is warranted.

With regard to the Veteran's claimed headache disorder, the Veteran's VA treatment records reflect his post-service treatment for a current headache disorder, and the Veteran asserts that his recurrent headaches began during his deployment to Iraq, as he did not experienced any recurrent headaches prior to his deployment.  The Board acknowledges that the VA examiner who conducted the Veteran's April 2012 TBI examination concluded that the Veteran's headaches were unrelated to service, in part based on the Veteran's statements that his headaches began "after his deployment."  However, when read in the context of the Veteran's formal service connection claim stating that his headaches began in March 2005, during his deployment, the Board concludes that the Veteran statement that his headaches began "after his deployment" was intended to convey that his headaches began after he was deployed to Iraq, not after his deployment was completed.  Moreover, the Veteran is competent to report the onset of his headache symptoms and having had recurrent symptoms since service, and the Board finds that his consistent reports of record render these statements credible.  

Furthermore, the Veteran has articulated his reasoning for failing to report any headache symptoms during service (as discussed above), and the Board finds the Veteran's stated reasons to be credible and consistent with the nature of his service.  Thus, the record establishes the onset of a headache disorder during service, with recurrent symptoms since service.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the record establishes a basis for granting service connection the Veteran's currently diagnosed chronic headache disorder, based on affirmative inception in service and recurrent symptoms thereafter.  See 38 C.F.R. §§ 3.102, 3.303(a).


ORDER

Service connection for tinnitus is granted.  

Service connection for a headache disorder is granted.


REMAND

With regard to the Veteran's claims seeking service connection for the residuals of a TBI, the Board finds that the Veteran's report of sustaining a TBI, during which he lost consciousness for approximately 10 seconds, while serving as a tank gunner when an improvised explosive device (IED) detonated in close proximity to his tank, to be both competent and credible, as his reported injury is consistent with his assigned duties while engaged in combat in Iraq.  Thus, as the evidence established the occurrence of this in-service TBI, the relevant question remains whether the Veteran has any current residuals of this TBI.  Of note, the Veteran has been service-connected for a headache disorder and posttraumatic stress disorder (PTSD), and he reports both headaches and mood disturbances as residuals of his TBI.  However, the Veteran has also reported symptoms that are not attributable to any service-connected disability that he believes result from his in-service TBI, namely hormonal changes.  Accordingly, the Board concludes that the Veteran should be afforded a new VA TBI examination to fully assess any residuals of his in-service TBI other than headaches and PTSD.

With regard to the Veteran's service connection claim for a left knee disorder, the Veteran reports developing left knee pain during service and experiencing this pain since service.  As the Veteran has not yet been afforded an examination to determine the nature and etiology of his left knee complaints, such an examination is required on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

Additionally, the Veteran's recent outstanding treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records created since January 2015.

2.  With the Veteran's assistance, obtain any outstanding relevant private treatment records.  

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed left knee disorder.  The claims file should be reviewed and all findings reported in detail.

For any left knee disorder present since August 2011, please opine as to whether it is at least as likely as not (50 percent or higher probability) that such disorder is related to the Veteran's competent and credible reports of experiencing knee pain during and since service.  

The VA examiner is advised that the Veteran reports declining to seek any in-service left knee treatment, for fear that any documented impairments would disqualify him for his planned post-service career as a firefighter, and the Board finds his reports competent and credible.  

Please provide a detailed rationale for all opinions rendered.  Do not rely solely on an absent of any information in service treatment records.  If unable to render an opinion without resorting to speculation, please provide a rationale for that conclusion.

4.  Provide the Veteran with a VA traumatic brain injury (TBI) examination with a qualified physician to determine whether any current residuals of the Veteran's in-service TBI other than headaches and PTSD.  The claims file should be reviewed and all findings reported in detail.

Specifically, the examiner is to address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's reported hormonal changes are related to his in-service TBI.

Please provide a detailed rationale for all opinions rendered.  Do not rely solely on an absent of any information in service treatment records.  If unable to render an opinion without resorting to speculation, please provide a rationale for that conclusion.

5.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the Veteran an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




